Exhibit 99.1 News Release For more information contact: Dennis J. Zember Jr. Executive Vice President & CFO (229) 890-1111 AMERIS BANCORP REPORTS SLIGHT INCREASE IN EARNINGS FOR SECOND QUARTER OF 2007 AMERIS BANCORP (NasdaqGS: ABCB), Moultrie, Georgia, reported net income of $5.4 million, or $0.39 per share, for the quarter ended June 30, 2007, compared to net income of $5.3 million, or $0.40 per share, in the same quarter of 2006.Year to date earnings totaled $10.4 million or $0.76 per share compared to $10.4 million or $0.79 per share for the same period in 2006. Continued momentum in balance sheet growth Total assets at June 30, 2007 were $2.05 billion, an increase of $265.7 million or 14.9% over total assets at June 30, 2006.Loans increased $226.1 million or 17.0% to $1.56 billion from $1.33 billion at June 30, 2006.Deposits grew to $1.70 billion, an increase of 17.2% or $249.1 million from the same time in 2006.Management attributes continued double digit growth in loans and deposits to several on-going initiatives.First, management in the Company’s core markets has recruited heavily during the previous two years and has succeeded in strengthening sales and production teams, primarily with business bankers and mortgage bankers.Secondly, recent expansion into larger, metropolitan markets has led to the hiring of seasoned bankers and executives at a faster pace than was originally planned.Growth in loans and deposits in these markets has exceeded plans as well while the Company attempts to build a meaningful franchise in these new markets.Management estimates that recent expansion efforts in South Carolina and Jacksonville, Florida have cost approximately $0.02 per share in the current quarter and $0.05 per share for the year to date period.Ameris anticipated that these efforts will be accretive to current shareholders sometime in 2008. Growth in net interest income and efforts to manage the margin to higher levels Net interest income for the second quarter of 2007 was $18.3 million, an increase of 3.7% over the same period in 2006.Growth in interest and fees on loans of $5.2 million or 19.8% was fully offset with higher funding costs as total interest expense increased $5.4 million or 44.1% compared to the same quarter in 2006. The Company’s net interest margin for the second quarter of 2007 was 4.03%, down from the 4.50% reported in the same quarter in 2006.During the second quarter of 2007, the Company reversed the accrued interest on a loan relationship under which interest payments became past due.This reduced loan yields by 0.13% and the overall net interest margin by 0.11% for the second quarter of 2007.Excluding this non-recurring adjustment, the net interest margin increased to 4.14% from 4.10% in the first quarter of 2007.Excluding the adjustment, yield on loans increased to 8.59% in the second quarter of 2007 from 8.57% in the first quarter of 2007 while total earning asset yields improved to 7.91%, compared to 7.85% for the same periods. Funding cost increases moderated during the quarter as total cost of funds increased only 0.05% to 3.84%.Deposit costs increased to 3.68% during the second quarter compared to 3.64% in the first quarter of the year while non-deposit borrowing costs increased more substantially, from 5.68% to 5.81% during the same periods. Disciplines being practiced to maintain profitability in the net interest margin and to manage to higher levels have improved significantly during the first half of the year.The Company’s bankers have negotiated diligently on both sides of the balance sheet and have worked aggressively to determine the sensitivity of the customer base to rate changes.Management is confident that the positively shaped yield curve which materialized late in the second quarter will provide a boost to margins, particularly impacting the asset side of the balance sheet.The pricing disciplines being worked by the Company’s bankers and leadership will allow Ameris to benefit from the positive yield curve and should be evident in yields and margins for the last half of the year and fully in 2008. Focus on operating expenses Operating expenses during the second quarter of 2007 were $13.8 million compared to $12.3 million for the same quarter in 2006.Operating expense growth relates mostly to expanding the sales force in markets such as South Carolina and Jacksonville.In many of the Company’s core markets, sales forces have been expanded over the past two years as well.These expansions in core markets have typically been offset by fewer employees in non-customer contact roles and ultimately resulted in little growth in operating expense while providing a more robust platform for growth. The expansion expenses for newer markets totaled approximately $1.1 million for the quarter and $2.1 million for the year to date period.Excluding these expenses, operating expenses grew 2.4% and 7.1% for the quarter and year to date periods, respectively.Additional efforts to improve operating expenses are underway and the Company’s efforts to streamline back room functions such as loan operations and deposit operations should be completed by the end of 2007. Improvement in operating income Operating income during the second quarter of 2007 increased by 31.3% to $4.6 million when compared to the same quarter in 2006.Operating income for the same quarter in 2006 was negatively impacted by the loss on the sale of investment securities totaling approximately $314,000. Service charges on deposit accounts increased 4.8% during the current quarter compared to the same period in 2006.Increases in fees, both monthly charges and insufficient funds charges were offset by limited offerings of free or reduced-fee checking products.It is anticipated that during the third and fourth quarters of 2007 the Company’s marketing efforts will center on campaigns to sell lower cost deposit accounts.Management believes these new accounts will produce little or no service charges but will further improve net interest margins and provide the expanded sales force additional avenues to sell profitable products and services. -1- Income from mortgage banking activities grew solidly during the quarter, increasing 61.7% to approximately $800,000 during the second quarter of 2007.For the year to date period, income from mortgage banking activities has improved 56.3% to approximately $1.5 million.As mentioned earlier, efforts to expand sales and production staffs have regularly included mortgage bankers.Over the last six months, the Company’s new and existing mortgage bankers have solidified their place in the market and have begun to produce at levels expected by management.Further improvement in the second half of 2007 is expected as additional bankers are being recruited and pipelines for current production remain strong. Focus on credit risk Non-performing assets at the end of the quarter were $18.3 million or 1.17% of total loans and OREO.Approximately 33% of total non-performing assets is held in a single loan relationship that management classified as non-accrual during the second quarter.The loan, totaling approximately $6.5 million at the end of the quarter, is secured by improved real estate.The Company’s assessment of the loan relationship lead us to believe that minimal loss exposure exists in the loan.Aggressive legal efforts are underway to force compliance with the loan terms.Management believes that the relationship will be classified as non-performing through the end of 2007. Excluding this loan relationship, non-performing assets increased slightly to 0.77% compared to 0.67% at March 31, 2007 and 0.60% at December 31, 2006.The Company’s loan loss reserve was 1.61% of total loans, compared to 1.72% at December 31, 2006. Management continues to focus on assessing and managing credit risk.That effort is concentrated in two primary areas: sound credit administration oversight coupled with high-quality underwriting, and early recognition of developing weaknesses in the loan portfolio.Credit administration monitors market conditions and directs the lending focus, both in generating new business and ensuring risk analysis is completed to Ameris’ high standards. Ameris Bancorp is headquartered in Moultrie, Georgia, and has 46 locations in Georgia, Alabama, northern Florida and South Carolina. ***** Ameris Bancorp Common Stock is quoted on the NASDAQ Global Select Market under the symbol “ABCB”. The preceding release contains statements that constitute “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. The words “believe”, “estimate”, “expect”, “intend”, “anticipate” and similar expressions and variations thereof identify certain of such forward-looking statements, which speak only as of the dates which they were made. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Readers are cautioned that any such forward-looking statements are not guarantees of future performance and involve risks and uncertainties, and that actual results may differ materially from those indicated in the forward-looking statements as a result of various factors. Readers are cautioned not to place undue reliance on these forward-looking statements. -2- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Three Months Ended Six Months Ended June Mar. Dec. Sept. June June June 2007 2007 2006 2006 2006 2007 2006 EARNINGS Net Income $ 5,373 $ 5,024 $ 5,758 $ 5,954 $ 5,315 $ 10,397 $ 10,415 PER COMMON SHARE DATA Earnings per share: Basic 0.40 0.37 0.44 0.46 0.41 0.77 0.80 Diluted 0.39 0.37 0.43 0.45 0.40 0.76 0.79 Cash Dividends per share 0.14 0.14 0.14 0.14 0.14 0.28 0.28 Book value per share (period end) 13.60 13.51 13.24 12.31 11.75 13.60 11.75 Tangible book value per share (period end) 9.16 9.06 8.73 8.58 7.99 9.16 7.99 Weighted average number of shares: Basic 13,485,683 13,443,850 13,044,493 13,022,400 12,985,424 13,464,766 12,968,687 Diluted 13,663,072 13,667,509 13,269,289 13,226,055 13,139,130 13,665,050 13,118,881 Period-end number of shares 13,541,476 13,527,520 13,553,002 13,033,193 13,021,510 13,541,476 13,021,510 Market data: High closing price 25.58 28.32 29.13 27.91 23.24 28.15 22.75 Low closing price 21.76 23.25 25.90 21.09 20.23 21.76 19.36 Period end closing price 22.47 24.48 28.18 27.21 23.14 22.47 22.78 Average daily volume 38,941 41,130 23,016 36,957 21,949 40,017 19,127 PERFORMANCE RATIOS Return on average assets 1.06 % 1.01 % 1.17 % 1.28 % 1.23 % 1.04 % 1.21 % Return on average equity 11.64 % 11.22 % 13.51 % 15.15 % 13.99 % 11.43 % 13.91 % Earning asset yield (TE) 7.80 % 7.85 % 7.64 % 7.73 % 7.58 % 7.83 % 7.36 % Total cost of funds 3.84 % 3.79 % 3.65 % 3.50 % 3.10 % 3.81 % 2.97 % Net interest margin (TE) 4.03 % 4.10 % 4.03 % 4.26 % 4.50 % 4.07 % 4.41 % Non-interest income excluding securities transactions, as a percent of total revenue (TE) 11.34 % 11.29 % 17.02 % 13.82 % 11.50 % 11.31 % 11.97 % Efficiency ratio 59.98 % 62.96 % 62.66 % 58.24 % 57.97 % 61.47 % 58.75 % CAPITAL ADEQUACY Equity to assets 8.98 % 8.97 % 8.73 % 8.25 % 8.58 % 8.98 % 8.58 % Tangible common equity to assets 6.24 % 6.20 % 5.95 % 5.90 % 6.00 % 6.24 % 6.00 % OTHER PERIOD-END DATA FTE Headcount 604 600 600 588 585 604 585 Assets per FTE $ 3,393 $ 3,394 $ 3,413 $ 3,309 $ 3,048 $ 3,393 $ 3,048 Branch locations 46 46 44 43 42 46 42 Deposits per branch location $ 36,852 $ 37,228 $ 38,867 $ 38,162 $ 34,432 $ 36,852 $ 34,432 -3- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Three Months Ended Six Months Ended June Mar. Dec. Sept. June June June 2007 2007 2006 2006 2006 2007 2006 INCOME STATEMENT Interest income Interest and fees on loans $ 31,573 $ 30,760 $ 29,175 $ 28,553 $ 26,355 $ 62,332 $ 49,831 Interest on taxable securities 3,434 3,337 3,032 2,986 2,950 6,771 5,692 Interest on nontaxable securities 176 179 174 156 127 355 225 Interest on deposits in other banks 659 1,042 1,626 899 390 1,700 1,057 Interest on federal funds sold 1 91 73 30 - 92 158 Total interest income 35,842 35,409 34,080 32,624 29,822 71,251 56,963 Interest expense Interest on deposits 15,540 15,205 14,392 12,600 9,979 30,744 18,607 Interest on federal funds purchased and securities sold under agreements to repurchase 34 59 62 37 48 93 81 Interest on other borrowings 1,939 1,727 1,713 2,090 2,122 3,665 4,210 Total interest expense 17,512 16,991 16,167 14,727 12,149 34,503 22,898 Net interest income 18,330 18,419 17,913 17,897 17,673 36,748 34,065 Provision for loan losses 936 507 713 713 901 1,444 1,411 Net interest income after provision for loan losses 17,394 17,911 17,200 17,184 16,772 35,304 32,654 Noninterest income Service charges on deposit accounts 3,066 2,870 3,665 2,978 2,926 5,936 5,557 Mortgage banking activity 799 683 639 547 494 1,482 948 Other non-interest income 769 972 2,718 1,730 430 1,742 1,230 Gain(loss) on sale of securities 8 - - (3 ) (314 ) 8 (305 ) Total noninterest income 4,643 4,525 7,023 5,252 3,536 9,168 7,430 Noninterest expense Salaries and employee benefits 7,492 7,732 7,445 7,131 6,042 15,224 12,666 Equipment and occupancy expense 1,718 1,676 2,281 1,658 1,544 3,394 2,897 Amortization of intangible assets 324 324 322 344 232 649 441 Other operating expenses 4,245 4,712 5,577 4,348 4,476 8,956 8,375 Total noninterest expense 13,780 14,444 15,626 13,481 12,294 28,224 24,379 Operating Profit 8,257 7,992 8,597 8,955 8,014 16,248 15,705 Provision for income taxes 2,884 2,968 2,838 3,001 2,699 5,852 5,290 Net Income $ 5,373 $ 5,024 $ 5,759 $ 5,954 $ 5,315 $ 10,397 $ 10,415 Diluted earnings per share 0.39 0.37 0.43 0.45 0.40 0.76 0.79 -4- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) June Mar. Dec. Sept. June 2007 2007 2006 2006 2006 PERIOD-END BALANCE SHEET Assets Cash and due from banks $ 50,328 $ 49,640 $ 66,856 $ 54,093 $ 63,894 Federal funds sold & interest bearing balances 16,342 94,496 135,232 148,118 26,642 Securities available for sale, at fair value 300,642 300,322 283,192 266,546 257,283 Loans 1,556,862 1,475,869 1,442,951 1,373,071 1,330,713 Less: allowance for loan losses 25,032 25,113 24,863 23,905 23,366 Loans, net 1,531,831 1,450,756 1,418,088 1,349,166 1,307,347 Premises and equipment, net 52,385 47,251 46,604 42,266 40,625 Intangible assets, net 5,450 5,775 6,099 5,640 5,971 Goodwill 54,629 54,419 54,365 42,933 42,933 Other assets 37,466 33,754 37,106 37,142 38,649 Total Assets $ 2,049,073 $ 2,036,413 $ 2,047,542 $ 1,945,904 $ 1,783,344 Liabilities Deposits: Noninterest-bearing demand $ 200,849 $ 197,845 $ 221,592 $ 226,939 $ 201,489 Interest-bearing demand 576,309 574,089 545,564 517,300 418,310 Savings 60,243 64,182 63,255 66,645 71,873 Time deposits 857,785 876,391 879,752 830,082 754,456 Total deposits 1,695,185 1,712,507 1,710,163 1,640,966 1,446,128 Federal funds purchased & securities sold under agreements to repurchase 6,966 5,370 15,933 6,725 3,769 Other borrowings 105,500 75,500 75,500 76,287 124,094 Other liabilities 15,054 18,003 24,945 19,217 15,629 Subordinated deferrable interest debentures 42,269 42,269 42,269 42,269 40,722 Total liabilities 1,864,974 1,853,649 1,868,810 1,785,464 1,630,342 Stockholders' equity Common stock 14,868 14,850 14,850 14,356 14,340 Capital Surplus 82,238 81,620 81,481 67,728 67,352 Retained Earnings 102,124 98,631 95,523 91,589 87,466 Accumulated other comprehensive income (4,231 ) (1,744 ) (2,529 ) (2,640 ) (5,675 ) Less treasury stock (10,900 ) (10,593 ) (10,593 ) (10,593 ) (10,481 ) Total stockholders' equity 184,099 182,764 178,732 160,440 153,002 Total liabilities and stockholders' equity $ 2,049,073 $ 2,036,413 $ 2,047,542 $ 1,945,904 $ 1,783,344 Other Data Earning Assets 1,873,846 1,870,687 1,861,375 1,787,735 1,614,638 Intangible Assets 60,079 60,193 60,464 48,573 48,904 Interest bearing liabilities 1,649,071 1,637,801 1,622,273 1,539,308 1,413,224 Average Assets 2,030,018 2,014,040 1,946,772 1,851,073 1,733,204 Average Stockholders' Equity 185,177 181,645 169,135 155,922 152,329 -5- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Three Months Ended Six Months Ended June Mar. Dec. Sept. June June June 2007 2007 2006 2006 2006 2007 2006 ASSET QUALITY INFORMATION Allowance for loan losses Balance at beginning of period $ 25,113 $ 24,863 $ 23,905 $ 23,366 $ 22,616 $ 24,863 $ 22,294 Acquired Reserves - - 1,024 - Provision for loan loss 936 507 713 713 901 1,444 1,411 Charge-offs 1,327 787 1,635 744 339 2,113 1,758 Recoveries 309 530 856 570 188 839 1,419 Net charge-offs (recoveries) 1,018 257 779 174 151 1,275 339 Ending balance $ 25,032 $ 25,113 $ 24,863 $ 23,905 $ 23,366 $ 25,032 $ 23,366 As a percentage of loans 1.61 % 1.70 % 1.72 % 1.74 % 1.76 % 1.61 % 1.76 % As a percentage of nonperforming loans 154.51 % 282.46 % 361.54 % 283.37 % 316.74 % 154.51 % 316.74 % As a percentage of nonperforming assets 136.90 % 252.93 % 285.29 % 237.91 % 250.95 % 136.90 % 250.95 % Net Charge-off information Charge-offs Commercial $ 959 $ 353 $ 1,078 $ 300 $ 153 $ 1,312 $ 334 Installment 82 146 385 159 167 228 330 Real Estate 286 288 145 280 14 574 1,019 Agriculture - - 7 4 3 - 3 Other - - 20 1 2 - 72 Total charge-offs 1,327 787 1,635 744 339 2,113 1,758 Recoveries Commercial 192 357 356 481 55 549 691 Installment 100 121 107 61 62 221 309 Real Estate 17 51 362 21 27 68 362 Agriculture - 0 31 4 32 0 32 Other - - - 3 12 - 25 Total recoveries 309 530 856 570 188 839 1,419 Net charge-offs (recoveries) $ 1,018 $ 257 $ 779 $ 174 $ 151 $ 1,275 $ 339 Non-accrual loans 16,201 8,891 6,877 8,436 7,377 16,201 7,377 Foreclosed assets 2,084 1,038 1,838 1,612 1,934 2,084 1,934 Total non-performing assets 18,285 9,929 8,715 10,048 9,311 18,285 9,311 Non-performing assets as a percent of loans and foreclosed assets 1.17 % 0.67 % 0.60 % 0.73 % 0.70 % 1.17 % 0.70 % Net charge offs as a percent of loans (Annualized) 0.26 % 0.07 % 0.22 % 0.05 % 0.05 % 0.16 % 0.05 % -6- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Three Months Ended Six Months Ended June Mar. Dec. Sept. June June June 2007 2007 2006 2006 2006 2007 2006 AVERAGE BALANCES Short term assets $ 49,200 $ 85,297 $ 126,332 $ 64,374 $ 25,277 67,249 $ 47,403 Investment securities 301,848 292,979 272,769 266,450 270,842 297,414 268,261 Loans 1,511,333 1,458,725 1,377,824 1,351,601 1,289,354 1,485,029 1,251,635 Total Earning Assets 1,862,381 1,837,001 1,776,925 1,682,425 1,585,473 1,849,691 1,567,299 Noninterest bearing deposits 192,298 199,779 199,812 180,932 188,562 196,039 189,319 Interest bearing deposits 572,400 554,530 521,539 476,371 417,953 563,465 413,584 Savings 61,733 62,933 64,450 70,282 73,368 62,333 73,215 CDs 866,589 875,003 841,387 801,856 738,859 870,796 723,377 Deposits 1,693,020 1,692,245 1,627,188 1,529,441 1,418,742 1,692,633 1,399,495 FHLB advances 83,109 71,547 71,087 86,141 101,044 77,328 100,955 Subordinated debentures 42,269 42,269 42,269 43,580 40,722 42,269 40,722 Other borrowings 10,689 13,745 14,810 11,884 12,737 12,217 15,201 Total non-deposit funding 136,067 127,561 128,166 141,605 154,503 131,814 156,878 Total funding $ 1,829,087 $ 1,819,806 $ 1,755,354 $ 1,671,046 $ 1,573,245 $ 1,824,446 $ 1,556,372 -7- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Three Months Ended Six Months Ended June Mar. Dec. Sept. June June June 2007 2007 2006 2006 2006 2007 2006 INTEREST INCOME/EXPENSE Short term assets $ 659 $ 1,133 $ 1,699 $ 929 $ 390 $ 1,792 $ 1,215 Investment securities (TE) 3,705 3,612 3,294 3,223 3,143 7,317 6,033 Loans (TE) 31,869 30,810 29,239 28,622 26,419 62,679 49,948 Total Earning Assets 36,233 35,555 34,232 32,774 29,952 71,788 57,196 Noninterest bearing deposits - Interest bearing deposits 4,393 4,183 3,866 3,120 2,045 8,576 3,680 Savings 163 164 178 193 186 327 360 CDs 10,983 10,858 10,349 9,287 7,748 21,841 14,567 Deposits 15,539 15,205 14,392 12,600 9,979 30,744 18,607 FHLB advances 1,084 888 899 1,087 1,131 1,972 2,260 Subordinated debentures 768 754 724 916 909 1,522 1,793 Other borrowings 120 144 152 124 130 264 238 Total non-deposit funding 1,972 1,786 1,775 2,127 2,170 3,758 4,291 Total funding $ 17,511 $ 16,991 $ 16,167 $ 14,727 $ 12,149 $ 34,502 $ 22,898 Net Interest Income (TE) $ 18,722 $ 18,565 $ 18,065 $ 18,047 $ 17,803 $ 37,286 $ 34,298 -8- AMERIS BANCORP FINANCIAL HIGHLIGHTS (unaudited) (dollars in thousands except per share data and FTE headcount) Three Months Ended Six Months Ended June Mar. Dec. Sept. June June June 2007 2007 2006 2006 2006 2007 2006 YIELDS (1) Short term assets 5.37 % 5.39 % 5.34 % 5.73 % 6.19 % 5.37 % 5.17 % Investment securities 4.92 % 5.00 % 4.79 % 4.80 % 4.65 % 4.96 % 4.54 % Loans 8.46 % 8.57 % 8.42 % 8.40 % 8.22 % 8.51 % 8.05 % Total Earning Assets (2) 7.80 % 7.85 % 7.64 % 7.73 % 7.58 % 7.83 % 7.36 % Noninterest bearing deposits Interest bearing deposits 3.08 % 3.06 % 2.94 % 2.60 % 1.96 % 3.07 % 1.79 % Savings 1.06 % 1.06 % 1.09 % 1.09 % 1.02 % 1.06 % 0.99 % CDs 5.08 % 5.03 % 4.88 % 4.59 % 4.21 % 5.06 % 4.06 % Deposits 3.68 % 3.64 % 3.51 % 3.27 % 2.82 % 3.66 % 2.68 % FHLB advances 5.23 % 5.03 % 5.02 % 5.01 % 4.49 % 5.14 % 4.51 % Subordinated debentures 7.29 % 7.23 % 6.80 % 8.34 % 8.95 % 7.26 % 8.88 % Other borrowings 4.50 % 4.26 % 4.07 % 4.14 % 4.09 % 4.37 % 3.16 % Total non-deposit funding 5.81 % 5.68 % 5.49 % 5.96 % 5.63 % 5.75 % 5.52 % Total funding (3) 3.84 % 3.79 % 3.65 % 3.50 % 3.10 % 3.81 % 2.97 % Net interest spread 3.96 % 4.06 % 3.99 % 4.23 % 4.48 % 4.01 % 4.39 % Net interest margin 4.03 % 4.10 % 4.03 % 4.26 % 4.50 % 4.07 % 4.41 % (1) Interest and average rates are calculated on a tax-equivalent basis using an effective tax rate of 34%. (2) Rate calculated based on average earning assets. (3) Rate calculated based on average interest bearing liabilities. -9-
